


116 S4061 IS: State Emergency Restaurant and Vendor Enhancement and COVID–19 Anti-hunger Restaurant Relief for You Act
U.S. Senate
2020-06-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II
116th CONGRESS2d Session
S. 4061
IN THE SENATE OF THE UNITED STATES

June 24, 2020
Mr. Cornyn (for himself and Mr. Murphy) introduced the following bill; which was read twice and referred to the Committee on Agriculture, Nutrition, and Forestry

A BILL
To provide emergency nutrition assistance to States, and for other purposes.


1.Short titleThis Act may be cited as the State Emergency Restaurant and Vendor Enhancement and COVID–19 Anti-hunger Restaurant Relief for You Act or the SERVE and CARRY Act. 2.Definition of SecretaryIn this Act, the term Secretary means the Secretary of Agriculture.
3.Emergency nutrition assistance to States
(a)State Emergency Restaurant and Vendor Enhancement Program (SERVE) ProgramThe Food and Nutrition Act of 2008 (7 U.S.C. 2011 et seq.) is amended by adding at the end the following:  31.State Emergency Restaurant and Vendor Enhancement (SERVE) Program (a)DefinitionsIn this section:
(1)Electronic benefit transfer transactionThe term electronic benefit transfer trans­ac­tion means the use of a credit or debit card service, point-of-sale terminal (including a con­tact­less payment system), digital or paperless voucher system (excluding manual vouchers), or online system for the processing of a payment for the purchase of food.  (2)EmergencyThe term emergency means—
(A)a national emergency declared by the President under the National Emergencies Act (50 U.S.C. 1601 et seq.) based on an outbreak of SARS–CoV–2 or another coronavirus with pandemic potential; (B)a public health emergency declared under section 319 of the Public Health Service Act (42 U.S.C. 247d) based on an outbreak of SARS–CoV–2 or another coronavirus with pandemic potential;
(C)an emergency declared by the President under section 501 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5191) based on an outbreak of SARS–CoV–2 or another coronavirus with pandemic potential; and (D)an emergency invoked under section 506(a)(1) of the Foreign Assistance Act of 1961 (22 U.S.C. 2318(a)(1)) based on an outbreak of SARS–CoV–2 or another coronavirus with pandemic potential. 
(3)FoodNotwithstanding section 3(k), the term food means an article used for food or drink (except an alcoholic beverage or tobacco) that is prepared for human consumption and served by a participating restaurant. (4)Participating restaurantThe term participating restaurant means a restaurant that is authorized to participate in the SERVE program of the State in which the restaurant is located by—
(A)the State; or  (B)the electronic benefit transfer vendor of the State.
(5)Restaurant
(A)In generalThe term restaurant means— (i)a food service and drinking place of business (including a small- or midsized-food service and drinking place of business, and a place of business classified under North American Industry Classification System Code 722) that is registered to do business in the State in which the restaurant is located as of the date on which an emergency is declared or invoked, as applicable;
(ii)a faith-based or other charitable organization that serves meals to the public and meets all applicable State and local food safety and public health requirements; (iii)a soup kitchen that meets all applicable State and local food safety and public health requirements;
(iv)an entity that offers a congregate meal setting and is certified to serve meals under a Federal nutrition program; and (v)a vendor that sells prepared food and is authorized to conduct electronic benefit transfer transactions at a farmer's market.
(B)ExclusionThe term restaurant shall not include any establishment described in clauses (i) through (iii) of section 408(a)(12)(A) of the Social Security Act (42 U.S.C. 608(a)(12)(A)) and defined under subparagraph (B) of that section (42 U.S.C. 608(a)(12)(B)). (6)State Emergency Restaurant and Vendor Enhancement Program; SERVE ProgramThe terms State Emergency Restaurant and Vendor Enhancement Program and SERVE Program mean a State-based program described in subsection (b).
(b)EstablishmentOn request of a State, the Secretary shall provide funds, if made available under subsection (g), to a State to carry out a program, to be known as a SERVE program, during an emergency applicable to the State, under which a State shall— (1)issue financial assistance in the form of benefits to eligible recipients described in subsection (c) for use at participating restaurants through electronic benefit transfer transactions; and
(2)authorize restaurants in the State to accept and redeem those benefits for the purchase of meals and food through electronic benefit transfer transactions. (c)Eligible recipients (1)In generalAn individual in a State is eligible to receive benefits under the SERVE program of that State if that individual receives benefits under another Federal nutrition assistance program.
(2)Other assistance programsBenefits received by an individual under the SERVE program shall not be considered income for determining the eligibility of that individual under any means-tested Federal assistance program.  (d)State eligibility (1)State planTo be eligible to receive funds under subsection (b), a State shall submit to the Secretary a plan describing the SERVE program to be implemented in the State using those funds.
(2)DeterminationThe Secretary shall approve a plan submitted under paragraph (1) not later than 30 days after the date on which the plan is submitted if the plan meets the requirements established by the Secretary, including the minimum requirements described in paragraph (3). (3)Minimum requirements for State planA plan submitted by a State under paragraph (1) shall include—
(A)the maximum concessional meal price to be charged by participating restaurants; (B)a description of how the State intends to make use of electronic benefit transfer transactions, including the availability and use of—
(i)point-of-sale machines (including contactless payment systems);  (ii)existing low-income benefit programs, such as the Lifeline program set forth in subpart E of part 54 of title 47, Code of Federal Regulations (or successor regulations); and 
(iii)digital or paperless voucher systems; (C)a standard form that the State will use to contract with participating restaurants;
(D)a description of the restrictions that a State will impose on alternative forms of benefits issued under the SERVE Program in any form other than electronic benefit transfer, including manual vouchers, cash, or in-kind benefits; (E)a plan for termination of the SERVE program; 
(F)a plan for maintaining integrity of the SERVE program to prevent fraud, waste, and abuse;  (G)minimum criteria that the State will use to authorize restaurants to participate in the SERVE program; and
(H)the total amount of funding requested by the State, based on, at a minimum, the product obtained by multiplying— (i)the estimated number of individuals eligible to receive benefits under the SERVE program in the State, in accordance with subsection (b); 
(ii)the maximum concessional meal price described in subparagraph (A); and (iii)the number of meals that the State estimates will be provided to each eligible recipient.
(e)SERVE program administration
(1)Restaurant identification numberUnder a SERVE program, a State shall assign a unique identification number to each participating restaurant, which may be identical to the number assigned to that restaurant under another Federal nutrition program. (2)Termination dateA State shall terminate a SERVE program not later than the later of—
(A)60 days after the date on which the applicable emergency is lifted; and (B)the date on which funds provided to the State under subsection (b) are expended.
(3)Funds
(A)Return of Federal fundsOn termination of a SERVE program, a State may elect to return to the Treasury any unused funds of the funds received under subsection (b). (B)Administrative costs (i)In generalSubject to clause (ii), a State may use some portion of the funds received under subsection (b) for the administrative costs of carrying out a SERVE program, including the cost of—
(I) contracting with necessary entities to operate the SERVE program, including to update electronic benefit transfer transaction infrastructure; (II)carrying out activities to protect the integrity of the SERVE program and enforce against violations of waste, fraud, and abuse of funding under the SERVE program; and
(III)providing technical assistance to participating restaurants. (ii)AmountOf the funds received under subsection (b) by a State, the Secretary shall determine the amount that the State may use for administrative costs, which shall not exceed 10 percent of the total funds received.
(C)State contributionA State may use State funds to establish or contribute to a SERVE program. (4)NondiscriminationA State shall ensure that an individual shall not, on any basis prohibited under section 11, be excluded from participation in, be denied the benefits of, or be subjected to discrimination under a SERVE program. 
(5)Civil penaltiesA State that administers a SERVE program shall establish a civil penalty for any participating restaurant that knowingly and willfully carries out any act of waste, fraud, or abuse of the SERVE program— (A)in an amount of not more than $100,000 for each violation; and
(B)if there is a pattern of violations by the restaurant, as determined by the State, the revocation of the license of the restaurant in that State. (f)Prorated distributionIf necessary, the Secretary shall reduce the amount provided to each State under subsection (b) on a prorated basis based on the amount requested by the State and the funds made available under subsection (g).
(g)Authorization of appropriationsThere are authorized to be appropriated to the Secretary such sums as are necessary to carry out this section during an emergency. (h)EffectNothing in this section waives, modifies, or otherwise affects the requirements of the supplemental nutrition assistance program, the special supplemental nutrition program for women, infants, and children established by section 17 of the Child Nutrition Act of 1966 (42 U.S.C. 1786), or any other Federal nutrition assistance program, as determined by the Secretary..
(b)State-Based Coronavirus Food Assistance Purchase Program
(1)DefinitionsIn this subsection: (A)EmergencyThe term emergency means—
(i)a national emergency declared by the President under the National Emergencies Act (50 U.S.C. 1601 et seq.) based on an outbreak of SARS–CoV–2 or another coronavirus with pandemic potential; (ii)a public health emergency declared under section 319 of the Public Health Service Act (42 U.S.C. 247d) based on an outbreak of SARS–CoV–2 or another coronavirus with pandemic potential;
(iii)an emergency declared by the President under section 501 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5191) based on an outbreak of SARS–CoV–2 or another coronavirus with pandemic potential; and (iv)an emergency invoked under section 506(a)(1) of the Foreign Assistance Act of 1961 (22 U.S.C. 2318(a)(1)) based on an outbreak of SARS–CoV–2 or another coronavirus with pandemic potential.
(B)StateThe term State has the meaning given the term in section 3 of the Food and Nutrition Act of 2008 (7 U.S.C. 2012). (2)Provision of funds to StatesOn request of a State during an emergency applicable to the State, the Secretary shall provide funds, if made available under paragraph (3), to the State to purchase, store, process, package, harvest, and distribute locally grown commodities, fruits, vegetables, specialty crops, dairy, and other consumable items, including for donation to emergency feeding organizations (as defined in section 201A of the Emergency Food Assistance Act of 1983 (7 U.S.C. 7501)). 
(3)Authorization of AppropriationsThere are authorized to be appropriated to the Secretary such sums as are necessary to carry out this subsection during an emergency. 4.Restaurant meals program under the Supplemental Nutrition Assistance Program (a)DefinitionsIn this section:
(1)Covered periodThe term covered period means the period beginning on the first day of the first month that begins after the date of enactment of this Act and ending on the last day of the month that follows the month in which the public health emergency declared by the Secretary of Health and Human Services under section 319 of the Public Health Service Act (42 U.S.C. 247d) on January 31, 2020, with respect to COVID–19, is lifted. (2)ProgramThe term program means the supplemental nutrition assistance program established under the Food and Nutrition Act of 2008 (7 U.S.C. 2011 et seq.).
(b)Definition of foodSection 3(k) of the Food and Nutrition Act of 2008 (7 U.S.C. 2012(k)) is amended— (1)in paragraph (1), by striking clauses (3), (4), (5), (7), (8), and (9) of this subsection and inserting paragraphs (3), (4), (5), and (7) through (10);
(2)in paragraph (8), by striking and at the end; and (3)in paragraph (9), by striking the period at the end and inserting , and (10) in the case of households residing in an area for which a major disaster has been declared by the President under section 401 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170), regardless of whether individual assistance has been authorized under such major disaster declaration, or a public health emergency has been declared by the Secretary of Health and Human Services under section 319 of the Public Health Service Act (42 U.S.C. 247d), meals prepared for and served by a public or private nonprofit establishment (approved by an appropriate State or local agency) that feeds such households and by private establishments that contract with the appropriate agency of the State to offer meals for such households at concessional prices subject to section 9(h)..
(c)Temporary streamlining of State participation
(1)In generalSubject to paragraph (2), during the covered period, the Secretary shall waive the requirements under section 11(e)(25) of the Food and Nutrition Act of 2008 (7 U.S.C. 2020(e)(25)) for a State plan of operation required under subsection (d) of that section. (2)Covered periodThe Secretary may extend the covered period for the purpose of carrying out paragraph (1) if the Secretary determines that such action is necessary to prevent hunger in areas impacted by the Coronavirus Disease 2019 (COVID–19).
(d)Authorization of new retailers
(1)In generalDuring the covered period, for the sole purpose of expanding the number and capacity of retail food establishments, including restaurants, authorized to accept and redeem program benefits in order to adequately serve households that are eligible to receive program benefits, the Secretary may waive any requirements under section 9 of the Food and Nutrition Act of 2008 (7 U.S.C. 2018). (2)No feesNothing in this subsection permits any retail food establishment, including a restaurant, authorized to accept and redeem program benefits to charge fees for the redemption of those benefits, including fees described in section 7(h)(13) of the Food and Nutrition Act of 2008 (7 U.S.C. 2016(h)(13)).
(e)Contracts with private establishmentsIn the case of a contract that a State or the Federal Government enters into with a private establishment to offer meals at concessional prices under the Food and Nutrition Act of 2008 (7 U.S.C. 2011 et seq.) that is effective on the day before the public health emergency described in subsection (a)(1) is lifted, if the Secretary determines, on or after the date on which the public health emergency described in subsection (a)(1) is lifted, that the participation of the private establishment is not necessary to meet a documented need in accordance with section 11(e)(25) of the Food and Nutrition Act of 2008 (7 U.S.C. 2020(e)(25)), the Secretary may— (1)allow the operation of the private establishment to continue without that determination of need for not more than 180 days following the date of that determination by the Secretary; or
(2)terminate the contract and provide justification for the termination to the State in which the private establishment is located. (f)Report to CongressNot later than 180 days after the public health emergency described in subsection (a)(1) is lifted, the Secretary shall submit to the Committee on Agriculture, Nutrition, and Forestry of the Senate and the Committee on Agriculture of the House of Representatives a report that includes—
(1)a description of the effectiveness of this section in— (A)increasing access to concessional meals during the public health emergency; and
(B)preventing hunger and improving health and safety among program recipients described in paragraphs (3), (4), and (9) of section 3(k) of the Food and Nutrition Act of 2008 (7 U.S.C. 2012(k)); and (2)recommendations for additional statutory authority needed by the Secretary—
(A)to prevent hunger among program recipients during any public health emergency or major disaster; and (B)to improve health and safety among program recipients during ongoing social distancing policies relating to the Coronavirus Disease 2019 (COVID–19). 

